Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Examiner agrees with Applicant’s assessment that the prior art of Knopf merely teaches illuminating fixed symbols (or their negative spaces) on a moveable keycap (see para. [0048]), whereas the independent claim requires generating a 2D image from a laser source for display on the surface of a moveable key cover. 
 	Therefore, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1 and 10:  
 	“a microelectromechanical system (MEMS) including a laser system for producing a laser beam and a scanning mirror for scanning the produced laser beam to generate a two-dimensional (2D) image;….an optical medium for routing at least a portion of the generated 2D image for display on the surface of one of the plurality of depressible keys.” See Fig. 4, pg. 12, lines 25-27 and pg. 17, line 22 to pg. 18, line 2. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692